Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
The drawings dated 6/27/2019 are accepted. 

Allowable Subject Matter
Claims 1-25 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. Liu (US 20200075704) and Park (US 20190295996) disclose some of the claimed features. However, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the material layer having a portion with a hydrophilic surface and a portion with a hydrophobic surface, the hydrophilic surface over one of the plurality of micro light emitting diode devices; and a color conversion device on the hydrophilic surface of the material layer and over the one of the plurality of micro light emitting diode devices”.

Regarding claim 13. Liu (US 20200075704) and Park (US 20190295996) the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the material layer having a portion with a hydrophilic surface and a portion with a hydrophobic surface, the hydrophilic surface over one of the plurality of micro light emitting diode devices; and a color conversion device on the hydrophilic surface of the material layer and over the one of the plurality of micro light emitting diode devices”.

Regarding claim 18. Liu (US 20200075704), Yeh ( US 20110297975) and Chae (US 20190165038) the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the dielectric layer having a microgroove therein, the microgroove over one of the plurality of micro light emitting diode devices; and a graded index quantum dot film in the microgroove and over the one of the plurality of micro light emitting diode devices”.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826